By the Court,

Paine, J.
In these two cases appeals were taken from the appraisal of the lands of the plaintiffs, taken for railroad purposes. And the question presented arose upon motions to dismiss those appeals because not properly taken. In the case of Neff against this company, 14 Wis., 370, we held,after some hesitation, chat under its charter an appeal might be taken by serving a notice on the company and on the clerk of the circuit court; and the- objection made here is that it was not served on the clerk. The mode of service was by filing with the clerk, in proper time, the notice of appeal which was served on the company. It was not addressed to *209the clerk, but was delivered to bim, and be was made acquainted with its contents. Tbe point of tbe objection is, that this was not serving a notice on tbe clerk, but was only leaving with, him a notice that had been served on somebody else. But this is criticising too acutely for tbe practical purposes of tbe law. Tbe general rule in respect to notices is, that mere informalities do not vitiate them, so long as they do not mislead, and tbe notice gives tbe necessary information to the proper party. And it would hardly be seriously contended that tbe clerk or anybody else could misunderstand the (object and intent of filing with bim a notice of tbe appeal served on tbe company.
The order appealed from in each case is affirmed, with costs.